Citation Nr: 1826723	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for diabetes mellitus type II (diabetes) has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Throughout the appeal period, hypertension has not been manifested by diastolic pressure predominantly 110 or more or by systolic pressure predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and private and VA treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the claim decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Claim for Increased Rating

The Veteran has been served connected for hypertension since May 1976.  The disorder has been rated as 10 percent disabling since September 1982.  On July 27, 2012, the Veteran filed an increased rating claim for the disorder, which was denied in the September 2012 rating decision on appeal.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from one year prior to the claim for increased rating.  See 38 C.F.R. § 3.400(o).       

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension is rated under Diagnostic Code (DC) 7101 of 38 C.F.R. § 4.104.  Under DC 7101, compensable ratings of 10, 20, 40, and 60 percent are authorized.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.   

The evidence dated since July 2011 consists of VA treatment records, private treatment records, and VA compensation examination reports.  This evidence indicates that the next-highest rating of 20 percent has not been warranted during the appeal period.  The Board has reviewed multiple blood pressure readings detailed in the record, dated from a September 2012 VA examination report to a blood pressure reading noted in a March 2016 VA treatment record.  None of these readings indicates systolic pressure of 200 or higher, or diastolic pressure of 110 or higher.  As such, it cannot be found that, during any discrete period of time over the seven-year appeal period between 2011 and 2018, the Veteran's diastolic pressure was predominantly 110 or higher, or his systolic pressure was predominantly 200 or higher.  The preponderance of the evidence is therefore against the assignment of a rating in excess of 10 percent at any time during the appeal period.  See 38 C.F.R. 
§ 4.104, DC 7101.  

In reaching this determination, the Board has considered the Veteran's history of medication usage to control hypertension.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The issue regarding medication usage for hypertension and its significance when rating under DC 7101 was addressed in McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Therein, the United States Court of Appeals for Veterans Claims (Court) stated: 

The criteria for compensable evaluations under DC 7101 ... contemplate two factual alternatives. First, a veteran whose blood pressure is currently controlled by medication - i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation - but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Here, the Veteran's claim falls under the first factual scenario outlined in McCarroll.  The Veteran's blood pressure is currently controlled by medication.  In addition, according to VA and private treatment records, the Veteran's diastolic pressure has not been 110 or more and his systolic pressure has not been 200 or more.  Accordingly, a rating higher than 10 percent is not warranted.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

In assessing relevant symptomatology in this matter, the Board has considered the Veteran's multiple statements of record.  The Veteran is competent to offer evidence regarding observable symptomatology such as symptoms that may be associated with hypertension (e.g., dizziness).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences limitation that would warrant a higher rating here.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence is not as credible as the far more probative objective record, and the findings by the neutral and informed medical examiners who indicate over a seven-year period that the Veteran's hypertension has been controlled.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his hypertension.

As the preponderance of the evidence is against the increased rating claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In April 2018, the Veteran's representative argued that an extraschedular rating should be assigned for hypertension.  An extraschedular rating should be assigned in cases where there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (2017).  There is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  See Thun, supra.    

In this matter, the Board finds that the rating criteria under DC 7101 reasonably describe the Veteran's hypertension and its symptomatology.  As detailed earlier, the Veteran's hypertension has been rated as 10 percent disabled because the disorder has been controlled by hypertension medication.  This level of disability is expressly considered under 38 C.F.R. § 4.104, Diagnostic Code 7101.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  

Based on the foregoing, a referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).

(Continued on the next page)

ORDER

Entitlement to an increased rating for hypertension, to include on an extraschedular basis, is denied.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


